DETAILED ACTION
Notice of Pre-AIA  or AIA  Status. 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	Claims 1-21 filed on 02/01/2021 are pending and being examined. Claims1, 11, and 21 are independent form.

Priority
3.	This application is a CON of 16/418,399 filed on 05/21/2019, now PAT 10909381
16/418,399 has PRO 62/674,230 05/21/2018.

Nonstatutory Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10909381. Although the claims at issue are not identical, they are not patentably distinct from each other because the respective claims between the instant application and U.S. Patent No. 10909381 describe the same invention. Specifically, the claims of the instant application are broader than the respective claims of U.S. Patent No. 10909381, as shown below. For the sake of brevity, and given that the filling of a “terminal disclaimer” can overcome this rejection. The examiner shall not detail each and every minor difference between the patent and application claims. However, should applicant request such a detailed breakdown, the examiner will be happy to oblige in subsequent Office Action.


Instant application 17/163,841
Reference U.S. Patent No. 10909381
1. A method for analyzing spherical video content, the method comprising: selecting a frame of a spherical video content item; projecting the frame of the spherical video content item to a two-dimensional region using a projection defined by a mapping according to which neighboring points of the frame are mapped to respective neighboring points of the region and to which one or more contiguous portions of the frame are each mapped to a corresponding plurality of contiguous portions of the region; and identifying an area within the region which meets a criterion indicative of the region having a likelihood above a threshold of including a particular type of content.

1. A method for analyzing spherical video content, the method comprising: receiving an identifier of a spherical video content item, wherein the spherical video content item has a plurality of views; selecting a first frame of the spherical video content item; projecting the first frame of the spherical video content item to a two-dimensional region using a projection defined by a mapping according to which neighboring points of the first frame are mapped to respective neighboring points of the region, and one or more contiguous portions of the frame are each mapped to a corresponding plurality of contiguous portions of the region; identifying an area within the region which meets a criterion indicative of the region having a likelihood above a threshold of including a particular type of content; in response to identifying the area within the region which meets the criterion, analyzing the identified area of the region using a video fingerprinting technique; and in response to determining that content associated with the identified area of the region matches a reference content item of a plurality of reference content items using the video fingerprinting technique, generating an indication of the match in association with the identifier of the spherical video content item.


Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over MacMillan et al (US 2015/0254871, hereinafter “MacMillan) in view of Jin et al (“Artwork Identification for 360-Degree Panoramic Images Using Polyhedron-Based Rectilinear Projection and Keypoint Shapes”, 2017, hereinafter “Jin”). 

Regarding claim 1, MacMillan discloses a method for analyzing spherical video content (the method and the system for processing a spherical video and generating an output video that tracks a particular individual/object of interest form the spherical video; see abstract and fig.1), the method comprising: selecting a frame of a spherical video content item (selecting the spherical video frame 102-A from the spherical video which is a two-dimensional rectangle image; see fig.1 and para.25); projecting the frame of the spherical video content item to a two-dimensional region (generating the non-spherical sub-frame 104-A; see fig.1 and para.25); and identifying an area within the region which meets a criterion indicative of the region having a likelihood above a threshold of including a particular type of content (performing the image processing to automatically identify a target feature that meets specified visual criteria, such as tracking a particular target face; see 804/806 of fig.8 and para.67).

MacMillan does not explicitly disclose “projecting the frame of the spherical video content item to a two-dimensional region using a projection defined by a mapping according to which neighboring points of the frame are mapped to respective neighboring points of the region and to which one or more contiguous portions of the frame are each mapped to a corresponding plurality of contiguous portions of the region”. However, in same field of endeavor, Jin teaches using Equirectangular Projection and Rectilinear Projection to map all the locations on the sphere onto a flat image according to which neighboring points of the frame are mapped to respective neighboring points of the region and to which one or more contiguous portions of the frame are each mapped to a corresponding plurality of contiguous portions of the region. See fig.2, fig.3 and Sec. 3. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the teachings of Jin into the teachings of MacMillan by employing equirectangular or rectilinear projection for converting a spherical frame to a two-dimensional image. The suggestion/motivation for doing so would have been to identify the objects in spherical images (Jin, see abstract).

Regarding claim 2, 12, the combination of MacMillan and Jin discloses, further comprising: analyzing the identified area of the region using a video fingerprinting technique in response to identifying the area within the region which meets the criterion (Jin: performing “feature extraction” to the rectilinear image; see the rightest rectangle in the middle row of fig.1; see the 2nd para. on page 2); and generating an indication of the match in association with the identifier of the spherical video content item in response to determining that content associated with the identified area of the region matches a reference content item of a plurality of reference content items using the video fingerprinting technique ((Jin: performing “feature matching” to determine whether the artwork in the spherical image is a copyrighted artwork; see the middle rectangle in the middle row of fig.1; see the 2nd para. on page 2; see Sec.1, para.1).

Regarding claim 3, 13, the combination of MacMillan and Jin discloses, further comprising, in response to determining that content associated with the identified area of the projection matches the reference content item using the video fingerprinting technique, blocking the spherical video content item from presentation on a user device (Jin: if the features are matched, then the artwork in the spherical image is infringed; see fig.1 and sec. 7.2).

Regarding claim 4, 14, the combination of MacMillan and Jin discloses, wherein the plurality of reference content items is a plurality of copyrighted media content items (Jin: see “original artwork” in fig.1 and Sec. 7.2).

Regarding claim 5, 15, the combination of MacMillan and Jin discloses, wherein two or more contiguous portions of the frame, each of the contiguous portions being spaced from other contiguous portions, are each mapped to two corresponding portions of the region (Jin: see Equirectangular Projection and Rectilinear Projection shown in fig.2 and fig.3).

Regarding claim 6, 16, the combination of MacMillan and Jin discloses, wherein the two-dimensional region is spanned by first and second transverse axes, and wherein a first contiguous portion of the frame is mapped to two portions of the region which have different positions with respect to the first axis and a second contiguous portion of the frame is mapped to two portions of the region which have different positions with respect to the second axis (Jin: see fig.2 and fig.3).

Regarding claim 7, 17, the combination of MacMillan and Jin discloses, further comprising defining a coordinate system for the frame based on a latitude and a longitude of a sphere, wherein the longitude corresponds to the first axis and the latitude corresponds to the second axis (Jin: see fig.2 and fig.3 and Sec. 3).
.

Regarding claim 8, 18, the combination of MacMillan and Jin discloses, wherein the first contiguous portion of the sphere includes a pole according to the coordinate system (Jin: see fig.2 and fig.3 and Sec. 3).

Regarding claim 9, 19, the combination of MacMillan and Jin discloses, wherein identifying the region which meets the criterion indicative of the region having the likelihood above the threshold of including the particular type of content is based on an object recognition technique applied to the projection (MacMillan: see “target feature identification” in pata.67; Jin: performing “feature matching” to determine whether the artwork in the spherical image is a copyrighted artwork; see the middle rectangle in the middle row of fig.1; see the 2nd para. on page 2; see Sec.1, para.1).

Regarding claim 10, 20, the combination of MacMillan and Jin discloses, wherein the particular type of content included in the identified area within the region is a two-dimensional video content item (MacMillan: see tracking a particular target face for the image in para.67;).

Regarding claim 11, 21, each of them is an inherent variation of claim 1, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 1.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376. The examiner can normally be reached 8:30am--5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMILY TERRELL can be reached on (571)270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov; https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center, and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        8/23/2022